Citation Nr: 0627048	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
cervical spine degenerative disc disease with herniation at 
C5-6 and C6-7.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1989 to September 1989, from January 1990 to May 1990, 
and from April 1999 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of a Department 
of Veterans' Affairs (VA), Regional Office (RO).  

In February 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing was made and is associated with the claims file.

In September 2004, the Board remanded the case for additional 
development.  The requested development has been completed, 
and no further action is thus necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In a May 2005 statement, the veteran raised the issue of a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities, which is referred to the RO for appropriate 
action.

In August 2005 the RO granted service connection for allergic 
rhinitis with a history of sinusitis, issues that had been on 
appeal.  The disability was evaluated as noncompensably 
disabling, effective June 2, 2002.  The veteran has not 
appealed the evaluation assigned or the effective date.  As 
the benefit sought on appeal, service connection for 
sinusitis and rhinitis, has been fully resolved in the 
veteran's favor, the claims on appeal to the Board has been 
rendered moot and there is no longer a question or 
controversy remaining with respect to these claims.




FINDING OF FACT

Degenerative disc disease of the cervical spine with 
herniation at C5-6 and C6-7 is manifested by limitation of 
motion that is moderate in severity without severe attacks of 
intervertebral disc syndrome; combined range of motion is 153 
degrees with forward flexion remaining at 31 degrees without 
incapacitating episodes of intervertebral disc syndrome, 
requiring bed rest and treatment by a physician or other 
neurological manifestations, except for diminished muscle 
strength and decreased sensation in the right upper 
extremity, which is separately rated.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for 
degenerative disc disease of the cervical spine have been met 
under the old criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5290, 5293 (2002), effective prior to 
September 23, 2002; DC 5293 (2003), effective as of September 
23, 2002; DCs 5235 to 5243 (2005), effective September 26, 
2003.


Veterans Claims Assistance Act (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter dated 
in June 2002.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection.  The veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claim, that is, the date of 
receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).
To the extent that the degree of disability assignable for 
the claim for increase for was not provided, as the claim for 
increase followed the initial grant of service connection and 
a disability rating was made, other statutory and regulatory 
provisions were applied to ensure that the veteran received 
the proper notice as to the rating in the statement of the 
case as required by 38 U.S.C.A. § 7105(d).  See Dingess at 19 
Vet.App. 490-92.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records, and has afforded the veteran VA 
examinations.  As the veteran has identified additional 
records, pertinent to the claim, which have not been obtained 
or sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim for a higher initial rating is required to 
comply with the duty to assist.    

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

A disability rating is determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate Diagnostic Codes (DC) identify 
the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The regulations include, 38 C.F.R. § 4.1, requiring that each 
disability be viewed in relation to its history; 38 C.F.R. § 
4.2, requiring that medical reports be interpreted in light 
of the whole recorded history; and 38 C.F.R. § 4.10, 
requiring that a rating be based on functional impairment 
under the ordinary conditions of life including employment.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor, 38 C.F.R. § 4.40.  Other factors include 
less movement than normal, weakened movement, excess 
fatigability, and pain on movement, 38 C.F.R. § 4.45, and 
painful motion, 38 C.F.R. § 4.59.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Since the veteran perfected an appeal as to the assignment of 
the initial rating following the initial award of service 
connection, the Board will consider separate ratings for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999).

During the pendency of the appeal, substantive changes were 
made twice to the rating criteria that address disabilities 
of the spine, including intervertebral disc syndrome. The 
changes became effective on September 23, 2002, (codified at 
38 C.F.R. § 4.71a, DC 5293) (hereinafter referred to as the 
old criteria); and on September 26, 2003, (codified at 38 
C.F.R. § 4.71a, DCs 5235-5243) (hereinafter referred to as 
the current criteria). 

When the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria and applies that more favorable to the 
veteran.  However, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 3-2000.



Analysis 

The cervical spine disability was initially rated under the 
old criteria for limitation of motion under DC 5290. The 
criterion for the next higher rating under the old DC 5290, 
20 percent, is moderate limitation of motion, and the 
criterion for the next higher rating, 30 percent, is severe 
limitation of motion.

On VA examination in August 2002, range of motion of the 
cervical spine was flexion and extension from zero to 30 
degrees, lateral flexion from zero to 40 degrees, 
bilaterally, and rotation from zero to 50 degrees 
bilaterally.  Pain was not observed on motion, but the 
veteran manifested tenderness to palpation in the 
mid-cervical spine area.  No postural or neurological 
abnormalities were detected, and no muscle spasms were 
observed.  X-rays were found to be within normal limits.  The 
veteran was participating actively in physical therapy at the 
time and reported no functional impairment.  

VA records, dated in October 2002 disclose that the veteran 
complained of pain on motion.  Treatment included pain 
medication and physical therapy. 

In February 2004, the veteran testified that he had neck pain 
and stiffness, which affected his sleep, which may last for 
days or weeks, and which also affected his ability to drive 
as he has difficulty turning his neck side to side.  

In March 2005, an MRI revealed disc herniations at C5-6 and 
C6-7 with impingement of the spinal cord to the right and 
centrally, respectively, and stenosis at each level. 

On evaluation of cervical pain by a private physician in 
April 2005, the veteran complained of constant neck pain with 
any movement, which was partially relieved by lying down.  It 
was noted that pain medication helped.  The pertinent 
findings were normal contour of the cervical spine with 
tenderness at the back of the neck, the occipital region, the 
right and left paracervical region, the scapular, and the 
right shoulder area.  For range of motion, forward flexion 
was two fingers off the chest, 


hyperextension was barely neutral, rotation right and left 
was to 40 degrees with pain, and side bending was minimal.  
The impression was cervical myofascial pain syndrome. 

On VA examination in May 2005, the pertinent findings were 
normal spine curvature and head position and no muscle spasm, 
atrophy, or tenderness.  Range of motion was measured at zero 
to 37 degrees of flexion with pain beginning at 33 degrees, 
zero to 20 degrees extension with pain beginning at 15 
degrees, zero to 22 degrees left lateral flexion with pain 
beginning at 18 degrees, zero to 19 degrees right lateral 
flexion with pain beginning at 17 degrees, zero to 38 degrees 
left lateral rotation with pain beginning at 32 degrees, and 
zero to 46 degrees right lateral rotation with pain beginning 
at 40 degrees.  Upon repetitive use, additional limitation in 
motion was appreciated due to pain.  Flexion was further 
limited to 31 degrees, extension to 15 degrees, and left 
lateral flexion to 20 degrees.

Based on the foregoing, the Board finds that the criteria for 
a 20 percent rating under the old Diagnostic Code 5290 are 
met as limitation of motion, in consideration of pain, pain 
on movement, and pain on motion with repetitive use 
approximates limitation of motion that is of moderate 
severity.

However, the limitation of motion does not approximate the 
next higher rating, 30 percent, because the limitation of 
motion, while raising to the level of moderate in extension 
and lateral flexion, remains normal in forward flexion and 
slight, at most, in rotation.  

As for the next higher rating under the old DC 5293, 40 
percent, for intervertebral disc syndrome, the criteria are 
severe recurrent attacks of intervertebral disc syndrome with 
intermittent relief. 

While disc herniations at C5-6 and C6-7 with impingement on 
the spinal cord have been shown by MRI, on VA examination in 
2005, there was normal muscle tone with all movements against 
full resistance without muscle spasm, atrophy, paralysis, 
contraction, or weakness.  Sensory examination was within 
normal limits with the exception of decreased sensation for 
pinprick in the lateral proximal forearm, thumb, index 
finger, and long fingers of the right hand, which has been 
rated separately as 10 percent disabling under DC 8515.  And 
the reflexes were found to be normal or hyperactive without 
clonus.  Without documentation of symptoms compatible with 
neuropathy such as muscle spasms, absent reflexes or other 
neurological findings with intermittent relief, the findings 
do not more nearly approximate or equate to severe recurrent 
attacks of intervertebral disc syndrome. 

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  The criteria for 
the next higher rating, 40 percent, under the revised DC 
5293, involve incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  The regulatory definition of an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

In the present case, neither private nor VA records show 
medical documentation of incapacitating episodes, requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Thus, the criteria for a rating higher than 20 
percent under the revised DC 5293 are not met.

Under the revised DC 5293, intervertebral disc syndrome may 
also be rated on the basis of chronic orthopedic and 
neurologic manifestations.   When evaluating on the basis of 
chronic manifestations, the orthopedic and neurologic 
manifestations are rated separately and then combined, using 
the criteria for the most appropriate orthopedic or 
neurologic diagnostic codes.  The orthopedic manifestations 
of limitation of motion and functional loss due pain equate 
to moderate limitation of motion for a 20 percent rating as 
previously discussed.  As for neurological manifestations, 
except for the sensory deficit in the right upper extremity, 
which is already separately rated as 10 percent disabling 
under DC 8515, there are no other compensable neurological 
findings. 

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  DC 
5293 was renumbered as DC 5243 without a change in the 
criteria.  But a general rating criteria for the spine 
replaced DCs 5285 through 5292 and 5294 through 5295, 
renumbering them 5235 through 5242 and replacing the criteria 
with a General Rating Formula for Diseases and Injuries of 
the Spine. 

The current criteria for the next higher rating, 30 percent, 
under the General Rating Formula are limitation of forward 
flexion of the cervical spine at 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  The 
medical evidence does not show that these criteria are met.  
Even at its most limited, and in consideration of pain, pain 
on motion, and limitation due to repetitive motion, the 
veteran yet is capable of forward flexion at 31 degrees.  
Furthermore, clinical studies do not show that the veteran's 
neck is ankylosed.  Therefore, the veteran does not meet the 
criteria for a rating higher than 20 percent under the 
current criteria. 

In summary, the medical evidence establishes that the veteran 
meets the criteria for an initial rating of 20 percent, and 
not higher, based on limitation of motion of the cervical 
spine under the old criteria.  And a higher rating for 
intervertebral disc syndrome under either the old DC 5293 or 
the current criteria for separate orthopedic and neurological 
manifestations or as incapacitating episodes is not 
warranted. 

The Board has considered whether "staged ratings" are 
appropriate in this case and finds that the 20 percent rating 
is appropriate since the commencement of the claim. 


ORDER

An initial rating of 20 percent for cervical spine 
degenerative disc disease with herniation at C5-6 and C6-7 is 
granted, subject to the laws and regulations governing the 
award of a monetary benefit.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


